William W. Porter,
dissenting:
The plaintiff’s bill is founded upon a piece of borough legislation, in form a resolution. The resolution grants to certain private persons the .right to lay pipes upon the public streets to supply patrons with natural gas. The consideration for the right attempted to be conferred is the requirement that gas for twenty street lights, for public lighting, shall be furnished free, at designated points within the borough. Such legislation, if validly enacted and accepted, would create a contract between *244the parties. But nothing short of legislation enacted in compliance with the requirements of the law would suffice, since the act attempted is legislative, not ministerial. While legislation by borough councils may be by ordinance or resolution, yet the requirements which are essential to the validity of an ordinance must be observed in the passage, approval, recording and publication of resolutions where the action of councils is legislative: Howard v. Borough of Olyphant, 181 Pa. 198. Herein the resolution before us fails, in that it was not advertised, nor was it signed by the burgess, as required by the act of 1851. See Commonwealth v. Diamond National Bank, 9 Pa. Superior Ct. 118. The borough now files a bill praying for a decree of specific performance. It asks that the defendants be compelled to furnish the free lights stipulated for in the resolution. If the resolution be regarded as covering only ministerial action by the borough, then no foundation can be found in it to sustain the bill, for no contract was thereby created. If it be held to be the basis of a contractual relation, whereby both the borough and the grantees of the right are bound to the performance of obligation, then was th.e action legislative and void, because not fulfilling the requirements of law in its enactment.
The record shows the passage -of no legislation by the borough subsequent to the original resolution, ratifying the latter or accepting the benefits or assuming the obligations covered by it. The filing of the bill by the law officer of the municipality does not appear to have been directed by borough ordinance. Without the aid of such a direction, his act could not remedy the defects in the passage of the original resolution or give it the effect of a legally enacted ordinance. The acts of the parties do not help out the transaction by ratification. True, there was ah entry upon the streets and the free lighting was for some time furnished and accepted. This was not such an adoption by the borough of the provisions of the resolution as converted the privilege in the hands of the original parties (and the defendant company, their successors) into a right to continue the exercise of the privilege.
There is nothing in the course taken to prevent the borough from requiring the defendants to vacate the streets at any time. To invoke the provisions of the resolution as an estoppel would *245be useless. It would be answered that municipalities can incur liability only by proceeding in accordance with law; that those dealing with them are charged with the duty of seeing that the law is observed; and that the resolution was void. Here, if the borough is entitled to the relief prayed for, a contract must be shown. A contract involves reciprocal obligation. As the resolution fails to confer upon the defendants a right to use the streets, it also fails to confer upon the borough the right to insist upon the furnishing of free lights.
It is to be observed that the original resolution attempted to give to certain individuals the right to lay pipes upon the borough streets, and that the defendant company was, a considerable time thereafter, erected by the individuals named and certain other persons. The evidence is that the formation of the corporation was not in contemplation when the resolution was passed. The company, however, did succeed to the property, privileges and burdens of the original holders, whatever they were. The only authority of the company to be upon the streets is to be found in the defective resolution of November 3, 1894. This, therefore, is not the case of a corporation organized under the act of May 29, 1885, with right of eminent domain, procuring in first instance, the “ assent” of the borough to the laying of pipes. It is not determined by cases decided under that act. The company is here only as successors to such right as the resolution of November 3, 1894, conferred.
My opinion is that no contractual relation is exhibited by the bill and proofs, upon which a decree for specific performance can be rested. Doubtless the borough has the right to protection against the use of her streets by the defendant company. A forum in which such protection may be had is not wanting. It is not, however, a court of chancery. I would reverse the decree and dismiss the bill.